Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief and Appeal Conference
In view of the appeal brief filed on 6/14/2021 (the 67 page version), PROSECUTION IS HEREBY REOPENED.  A new grounds of rejections are set forth below. For clarity, additional details and a new teaching has been provided about retrofitting to an existing ceiling structure.

To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875          


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show numerous structural features as described in the specification and/or claims.  Specifically, the drawings fail to illustrate the mechanical details of "the upper part" of the device which allow for the recited connection with a structure of a building.  The drawings also fail to show the “upper part being as a mesh frame.”
  Moreover, the drawings fail to illustrate the mechanical and/or electrical details of "the lower part" of the device which allow for the mechanical/electrical connection with "the upper part" and "the LED light emitters". The drawings also fail to show the physical support and electrical connection to building power supply.
 Finally, the drawings fail to illustrate the mechanical and/or electrical details of the luminaires being covered by a frosted glass or plastic, positioned between the luminaires and the room below.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Objections
Claims 1, 7, 13, and 19 are objected to because of the following informalities:    
In claim 1, line 1, recites “a device herein named a dropbox of our invention” this claim language is objected to as not complying with normal office practice.  There are various other iterations of this use of claim language, as well as “our invention,”
There are multiple occurrences of this in claim 1 lines 1, 2, 5.  
This also occurs in claim 13, lines 3 and 4; claim 2, claim 7, claim 13, multiple times.
It is suggested that the applicant delete all iterations of “herein named a dropbox of our invention” and all iterations of “our invention” and refer to the invention as the device or the apparatus, depending on how the invention was first identified in each independent claim.
Claim 1 lines 18, “the, the” should be changed to “the”
Claim 7 line 11, “the a” should be changed to a
Claim 19 line 12, “partc” should be changed to “part.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 4-19 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Antecedent Basis Issues:
There are insufficient antecedent bases for the following limitations:
Claim 1:
line 3: the shape 
line 5: the structure, the building 
line 6: the building power supply
line 34: the existing electrical socket connectors

line 45: the walls
Claim 5, “the older luminaries”
Claim 6, “the older luminary”

Indefiniteness
Given the language of the claim in claim 1, it is unclear what the applicant is claiming as their invention, particularly with claiming features of a previous device that is not directed to the instant invention (see for example: p. 2 of claim 1, the luminaires covered by a frosted glass or plastic, as well as claims 5 and 6, discussed below).
In claim 7, line 17, “the structure” lacks antecedent basis. It is also unclear which structure this is intended to be referring to since there are numerous instances of “structures” references in the claim.
Claims 5 and 6 are indefinite. It is unclear what the applicant is intending to claim since claims 5 and 6 are directed a previous structure that is not directed to the applicant’s invention. The claims have been interpreted as meaning that the device can be retrofitted to a fluorescent or incandescent light.
In light of the numerous objections and 112 issues, the invention has been interpreted and examined as best understood, which is as what is depicted in Figure 6 of the applicant’s drawings.  A box configured capable of being attached to a support, such as a ceiling, capable of electrically and mechanically connect to a structure; the device with an upper and lower part and LED light emitters.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2015/0276145 A1 in view of Dubord US 2014/0168961.  Claims 1, 3, 5 and 6 use Engel US 2007/0274081 as documentary evidence.
	As for claim 1, Wang discloses a device configured to enter in a space or hole above a faux-ceiling (device of Wang is capable of entering in a space; further teaches it may be used to illuminate a ceiling in paragraph 0007, and can mount to an overlying structure, 0030), where an upper part of the device is inserted, the upper part being as a mesh frame, a frame in the shape of a parallelepiped, a box made from metal or other material, or any other structure capable of being physically attached to the structure of the building (Wang meets the limitations of being, any other structure capable of being physically attached to the structure of a building; see paragraph 0030), from which building the device receives physical support also with electrical connections to the building power supply, this upper part also providing mechanical and electrical connection to a lower part for electric light illumination for a room with a ceiling above the room and walls around the room, for providing directional lighting and configured for 
	The Examiner notes that this claim relates to an intended use of the device, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (see MPEP 2111.02).  Examiner notes, however, that the device in Wang can be a substitution for older luminary inside a hole above a faux ceiling, wherein there is mechanical support 
	 Wherein the luminaries are covered by a frosty glass or plastic, positioned between the luminaries and the room below (applicants claim limitations regarding the previous device are not directed to the applicant’s invention and are not given patentable weight; the device of Wang is capable of replacing an existing light, as claimed), wherein there are mechanical support structure connected to the building to keep the upper part in a fixed position with respect to the building, wherein the fixed position with respect to the building is part of the hole of the previous device, and electrical socket connectors capable for connection to the upper part capable of providing electric power to the upper part inside the hole above the faux ceiling, wherein the electrical socket connectors that bring electrical power to the upper part are any of the existing electrical socket connectors used by prior luminaries, or by current electrical standards, or newly designed electrical connectors, wherein the upper part of our invention is inserted inside the hole above the faux ceiling with mechanical fasteners to fixed parts of the building structure and electrical connection to the electrical sockets of the older luminary inside the hole above the faux ceiling, wherein the lower part of the device for electric light illumination is configured with surfaces such that the normal to 
	 Regarding the frosted glass or plastic positioned between the luminaires and room below, the examiner takes Official notice that light sources having this configuration are old and well known (see Engel which is supplied as documentary evidence) It is known in the art to electrically connect the device in place of a previous fixture, which is old and well known.  Additionally, Wang is configured to be used in this way and the intended use claim limitations are not given patentable weight.



	Regarding claim 3, Wang discloses the plurality of LEDs (22) are mounted on a plurality of detachable strips (substrate 30) configured to be fixed at the lower part of the detachable strops also electrical connectors configured to be attached to mating electrical connectors at the lower part, also having mechanical and electrical connectors for a subset of the LED light emitters attached to the detachable strip (Wang teaches that light sources have electrical connectors, paragraph 0028) wherein the lower part of 
	Regarding claim 5, the older luminaries inside the hole above the faux ceiling are tubular fluorescent lights. This limitation fails to further limit the claim as this limitation isn’t a limitation of Applicant’s invention. Wang in view of Dubord meets the structural limitations of the claim since the combination is capable of replacing florescent lights (additionally, Dubord teaches this, see Abstract).
	Regarding claim 6, the older luminary inside the hole above the faux ceiling is an incandescent bulb light. This limitation doesn’t further limit the structure of Applicant’s invention. Wang meets the structural limitations of the claim. Wang in view of Dubord meets the structural limitations of the claim since the combination is capable of replacing incandescent lights.
Regarding claim 7, Wang providing an upper supporting structure (36, 38, 46) or upper part of an invention mechanically connected to a fixed place of the room and also electrically connected to power wire connections from the building, such that the upper supporting structure is connected by mechanical fasteners that keep the upper supporting structure in fixed position with respect to the room (device can be mounted to a building or house, paragraph 0037; houses and buildings are known to have rooms) and also receiving electrical power from the building electrical power distribution system, providing a hardware to attach the upper part of our invention in a fixed position with respect to the room (attachment fixes device using 36, 38, 46), and also hardware to provide electrical connection to the electrical power system used in the building, which is capable of powering the a lower supporting structures providing physical structures attached to the upper supporting structure that are capable of being physically attached to the structure of the building, also providing the upper supporting structure with electrical connections to the building power supply, and providing mechanical and electrical connection to the lower supporting structure constructing the upper supporting structure in such a shape and size that it enters in a hole above a faux-ceiling of a room, which was designed to support light elements designed to illuminate the room below the faux-ceiling; The Examiner notes that this claim relates to an intended use of the device, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (see MPEP 2111.02).  Examiner notes, however, that the device in Wang can be a substitution for older luminary inside a hole above a faux ceiling, wherein there 
	Regarding the electrical connections to a building power supply and the physical hardware, there is inherently a power source used with Wang but the reference is silent to the details of the power source or reciting connecting to a building power supply.  The examiner takes Official Notice that retrofitting a lighting device and electrically connecting a ceiling or other structure-mounted light source to an existing power source 
	Regarding claim 8, Want discloses that the upper supporting structure lies inside a recessed cavity of an existing luminaire on the ceiling or on the walls of the room. This is an intended use, and not given patentable weight. The upper supporting structure of Wang could be put inside an existing luminaire on the ceiling or on a wall (see 0007, 0030); see above regarding the combination with Dubord teaching retrofitting.
	Regarding claim 9, Wang teaches the lower supporting structure (40) is a box attached to the upper supporting structure, the lower supporting structure having an upper face and a lower face and side faces, wherein the LED light emitters (22) are attached to the side faces of the lower supporting structure (40).
	Regarding claim 10, Wang teaches there are further LED light emitters located at the lower face (20) of the lower supporting structure (figure 2). 
	Regarding claim 12, Wang teaches there are further strips (30 and any associated parts), supporting LED light emitters (see 22) and each strip capable of 
	Regarding claim 13, Wang shows an illumination apparatus for illuminating a room with a floor below the room, a ceiling above the room and walls around the room between the floor and the ceiling, configured to enter in a space or hole above a faux-ceiling (device of Wang is capable of entering in a space), where an upper part of the drop box of our invention is inserted, the upper part being as a mesh frame, a frame in 
	Regarding the electrical connections to a building power supply and the physical hardware, there is inherently a power source used with Wang but the reference is silent to the details of the power source or reciting connecting to a building power supply.  The examiner takes Official Notice that retrofitting a lighting device and electrically connecting a ceiling or other structure-mounted light source to an existing power source within a building or structure is old and well known in the art.  Dubord teaches the concept of retrofitting a new LED lighting fixture by removing a previous fixture and installing the new fixture to electrical connections in a ceiling (see paragraphs 0097, 0101, 0104, 115); and teaches the electrical and mechanical means for making these connections. It would have been obvious for one having ordinary skill in the art to look to the teachings of Dubord and provide the electrical and mechanical connections and combine them with the device of Wang so that Wang’s device can be powered by an existing power supply within a ceiling/building or other support. One would have been motivated to make this combination provide a mechanical and electrical connection means to provide power to the device of Wang.
Regarding claim 14, the upper part lies inside a recessed cavity of an existing luminaire on the ceiling or on the walls of the room. This is an intended use, so given no patentable weight. Also, upper part of the device of Wang could be put in the recessed cavity of an existing luminaire (see 0007, 0030 Wang); see above regarding the combination with Dubord teaching retrofitting
	Regarding claim 15, the recessed cavity of the existing luminaire on the ceiling or on the walls of the room is configured to receive tubular fluorescent lights. The device of Wang is capable of being inserted into an existing luminaire configured to receive tubular fluorescent lights. The limitation, however, limits the existing structure and doesn’t additionally limit the structure or method of Applicant’s invention. See Wang in view of Dubord for a cavity configured to receive tubular fluorescent lamps (0097).
	Regarding claim 16, Wang discloses that the lower part (40) is a box with an upper face toward to the upper part and a lower face and side faces, wherein the LED light emitters (22) are attached to the side faces of the lower part.
	Regarding claim 17, Wang discloses that there are further LED light emitters (22) located at the lower face of the lower part see figure 2).  
	Regarding claim 19, Wang discloses that there are further electro-mechanical supporting strips (30 an d any associated parts), wherein, each electro-mechanical supporting strip is adapted for supporting a subset of LED light emitters (22), the electro-mechanical supporting strips adapted for supporting the subset of LED light emitters comprising: a supporting structure with mechanical fasteners for mechanically keeping the electro- mechanical supporting strips that support the LED light emitter in fixed position relative to the lower part, with further electrical connections that allow the ,

	Claims 2, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Dubord, as applied to claims 1, 7, and 13 above, and further in view of Roberge et al US 2006/0285271 A1 and Engel US 2007/0274081.
	Regarding claims 2, 11, and 18, Wang shows all of the limitations except for louvers as described in claims 2, 11, and 18. The use of louvers is common in the art and taught by Roberge (figures 3a, 3B, and 6b and [0107] and 0116]). It would have been obvious to one of ordinary skill in the art at the time of filing of the instant application to use the louvers of Roberge in the device of Wang motivated by the desire to diffuse and direct light without a significant reduction in brightness. 
	Engel teaches a configuration that further directs light towards the ceiling and upper parts of the walls (see Figure 1). It would have been obvious for one having ordinary skill in the art to combine the plate, support, and related components of Engel and place the device in a cutout in a wall such that light further is directed towards the ceiling and upper parts of the walls where having an alternate illumination pattern is 
	
Response to Arguments in Appeal Brief
On pages 5-7 of the Appeal Brief the appellant argues the objections made to the drawings. Objections to drawings are not appealable and are therefore not considered.  The applicant would have to file a petition to do so. 
Upon discussing with the conferees, the 112(a) enablement rejections have been withdrawn. 
On page 12-13, the appellant makes an argument regarding airplane wings. These arguments are not relevant to the applicant’s claims and are not considered.
On pages 14-18 the appellant provides evidence regarding coffee makers, this evidence is not relevant at all to the rejection or the claims filed.
On page 20, regarding claims 5 and 6, see the updated rejection that further clarifies Wang in view of Dubord meeting these limitations.
On page 20, regarding claim 7, the appellant argues that Wang does not meet the limitations of the claim but does not recite any specific reasons that Wang cannot be modified. These arguments are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On page 20, regarding claim 7, the limitations recite, “the upper supporting structure lies inside a recessed cavity of an existing luminaire on the ceiling or on the 
No arguments are made regarding claim 9.
No arguments are made regarding claim 10.
On page 21, regarding claim 13, the appellant argues that, “Wang does not predict a box with a particular shape to enter a particular space,” Claim 13 recites, “…the upper part being as a mesh frame, a frame in the shape of a parallelepiped, a box made from metal or other material, or any other structure capable of being physically attached to the structure of the building.” Wang meets, “ or any other structure capable of being physically attached to the structure of the building,” as discussed above.
On page 23, general remarks, the appellant argues that the references cannot teach the instant invention, but does not recite and particular reasoning as to how or why the instant invention reads over the prior art of record. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On page 25, the appellant further argues the drawing objections and brings in references not relevant to the instant application, and further argues the objections on pages 26-29.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875